Case 2:21-cv-00872-TAD-KK Document 10 Filed 07/30/21 Page 1 of 1 PageID #: 35




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION



DERLON K. CRAIN                                   :           DOCKET NO. 2:21-cv-872
    DOC # 91405                                                   SECTION P

VERSUS                                            :           JUDGE TERRY A. DOUGHTY


TONY MANCUSO, ET AL                               :           MAGISTRATE JUDGE KAY

                                           JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the findings

are correct under the applicable law, and considering the objections to the Report and

Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that this matter be DISMISSED

WITH PREJUDICE as malicious and duplicative, and for failing to state a claim upon which

relief may be granted, pursuant to 28 U.S.C. § 1915(e)(2)(b) and § 1915A.

       MONROE, LOUISIANA, this 30th day of July 2021.



                                                        __________________________________
                                                                      TERRY A. DOUGHTY
                                                         UNITED STATES DISTRICT JUDGE
